UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A Amendment Number 4 ýQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended August 31, 2006 oTransition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number: 001-32619 THE TRADESHOW MARKETING COMPANY, LTD. (Exact name of small business Issuer as specified in its charter) Nevada 06-175-4875 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4550 East Cactus Road, Suite 220 Phoenix, Arizona 85032-7702 (Address of principal executive offices) (Zip Code) Issuer’s telephone number, including area code: (800) 585-8762 THE TRADESHOW MARKETING COMPANY, LTD. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:17,889,283 Shares of Common Stock, $0.0001 par value, outstanding as of August 31, 2006. Transitional Small Business Disclosure Format (Check one): Yes oNo ý 1 EXPLANATORY NOTE: THIS AMENDMENT IS BEING FILED SOLELY TO UPDATE THE EXHIBITS FILED HEREWITH TO CONFORM TO FILING REQUIREMENTS.THERE ARE NO OTHER CHANGES HEREIN. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited, restated financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended August 31, 2006 are not necessarily indicative of the results that can be expected for the year ending May 31, 2007. 2 THE TRADESHOW MARKETING COMPANY LTD Restated Balance Sheets (Unaudited) August 31, 2006 May 31, (Unaudited) 2006 ASSETS Current Assets Cash and Cash Equivalents $ 28,996 $ 43,538 Accounts Receivable 20,983 - Inventory 31,386 36,436 Total Current Assets 81,365 79,974 Long Term Assets Equipment - Net 22,814 28,805 Vehicles - Net 13,157 14,305 Network Infrastructure & Software 43,278 43,763 Other Assets 3,653 3,673 Total Long Term Assets 82,902 90,546 Total Assets $ 164,267 $ 170,520 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts Payable $ 31,384 $ 46,423 Shareholder Loan - Related Party 28,673 Current Portion - Vehicle Loan 5,739 5,484 Total Current Liabilities 37,123 80,580 Vehicle Loan 11,253 13,069 Loan from Shareholder 62,083 Total Liabilities 110,459 93,649 Stockholders' Equity Common Stock, authorized 50,000,000 shares, par value $0.0001, issued and outstanding on February 28, 2006 and May 31, 2005 is 17,869,283 and 16,751,963 respectively 1,791 1,789 Paid in Capital 535,052 510,913 Subscription Receivable - - Accumulated Currency Translation - 14,141 Accumulated Deficit (483,035 ) (449,972 ) Total Stockholders' Equity 53,808 76,871 Total Liabilities and Stockholders' Equity $ 164,267 $ 170,520 The accompanying notes are an integral part of these statements 3 THE TRADESHOW MARKETING COMPANY LTD Restated Statements of Operations (Unaudited) Three Months Ended August 31, 2006 2005 Revenue $ 132,540 $ 8,048 Cost of Sales 78,689 4,212 Gross Profit 53,851 3,836 Expenses General and Administrative 83,592 105,802 Professional Fees 3,322 52,268 Officer Compensation - - Total Expenses 86,914 158,070 Net Profit / (Loss) $ (33,063 ) $ (154,234 ) Other Comprehensive Income / (Loss) Currency Translation - 3,570 Comprenhensive Income $ (33,063 ) $ (150,664 ) Basic and Diluted (Loss) per Share $ (0.00 ) $ (0.01 ) Weighted Average Number of Shares 17,882,761 17,100,772 Significant Non-Cash Transactions: The company relocated its home office to the U.S. and adjusted the foreign currency translation to contributed capital: $ (14,141 ) The accompanying notes are an integral part of these statements 4 THE TRADESHOW MARKETING COMPANY LTD Restated Statements of Stockholder Equity (Unaudited) Foreign Common Stock Paid in Subscriptions Currency Accumulated Total Shares Amount Capital Receivable Translation Deficit Equity Shares Issued to Founders at $0.0001 per share 51,000,000 $ 5,100 $ 4,900 $ - $ - $ - $ 10,000 Deposits received for stock subscriptions 89,264 89,264 Currency Translation 1,115 1,115 Net Loss (29,058 ) (29,058 ) Balance, May 31, 2004 51,000,000 5,100 4,900 89,264 1,115 (29,058 ) 71,321 Shares Issued for Cash at $0.15 per share 666,667 67 99,933 (89,264 ) 10,736 Shares Issued for Cash at $0.001 per share 5,300,000 530 4,470 5,000 Founders Shares Cancelled (41,000,000 ) (4,100 ) 4,100 - Shares Issued for Services at $0.35 per share 38,592 4 13,503 13,507 Shares Issued for Cash and subscriptions receivable at $0.15 per share 746,704 75 111,930 (87,527 ) 24,478 Currency Translation 2,612 2,612 Net (Loss) (58,941 ) (58,941 ) Balance, May 31, 2005 16,751,963 1,676 238,836 (87,527 ) 3,727 (87,999 ) 68,713 Cash Received on Subscription Receivable 87,527 87,527 Shares Issued for Cash for $0.15 per share 291,400 29 43,681 43,710 Shares issued for Acqusition at $1.00 per share 15,000 2 14,998 15,000 Shares Issued for Cash for $0.25 per share 420,000 42 104,958 105,000 Shares issued for Services at $0.10 per share 295,000 30 29,470 29,500 Shares Issued for Cash at $0.25 per share 275,920 28 68,952 68,980 Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Shares returned and Cancelled (200,000 ) (20 ) 20 - Currency Translation 10,414 10,414 Net (Loss) (361,973 ) (361,973 ) Balance, May 31, 2006 17,869,283 1,789 510,913 - 14,141 (449,972 ) 76,871 Shares Issued for Cash at $0.50 per share 20,000 2 9,998 10,000 Contributed Capital 14,141 (14,141 ) - Net (Loss) (33,063 ) (33,063 ) Balance, August 31, 2006 17,889,283 $ 1,791 $ 535,052 $ - $ - $ (483,035 ) $ 53,808 The accompanying notes are an integral part of these statements 5 THE TRADESHOW MARKETING COMPANY LTD Restated Statements of Cash Flow (Unaudited) Three Months Ended August 31, 2006 2005 Operating Activities Net Profit / (Loss) $ (33,063 ) $ (154,234 ) Significant Non-Cash Transactions Stock issued for service - Stock Cancelled - Subscriptions Receivable Depreciation / Amortization Expense 4,299 1,010 Foreign Currency Translation 2,398 Changes in Assets and Liabilities (Increase)/Decrease in Inventory 5,050 (11,684 ) (Increase)/Decrease in Accounts Receivable (20,983 ) (56,679 ) (Increase)/Decrease in Other Assets 3,350 Increase/(Decrease) in Payables (15,039 ) (11,967 ) Net Cash (Used) by Operating Activities (59,736 ) (227,806 ) Investment Activities Purchase of Network Infastructure (2,091 ) Equipment Purchase 5,436 (5,299 ) Cash Used by Investment Activities 3,345 (5,299 ) Financing Activities Proceeds from Shareholder Loans 33,410 752 Proceeds/(Payments) - Equipment Financing (1,561 ) (276 ) Proceeds from sale of Common Stock 10,000 232,137 Cash Provided by Financing Activities 41,849 232,613 Net Increase / (Decrease) in Cash (14,542 ) (492 ) Cash, Beginning of Period 43,538 86,876 Cash, End of Period $ 28,996 $ 86,384 Supplemental Information: Interest Paid $ 4,437 $ 1,422 Income Taxes Paid $ - $ - The accompanying notes are an integral part of these statements 6 THE TRADESHOW MARKETING COMPANY LTD NOTES TO RESTATED UNAUDITED FINANCIAL STATEMENTS (August 31, 2006 and May 31, 2006) NOTE 1.GENERAL ORGANIZATION AND BUSINESS The Tradeshow Marketing Company, Inc. (the Company) was organized in the state of Nevada on December 3, 2003. The Company was formed to marketing specialty products at tradeshows, infomercials, specialty product shops and kiosks in malls. The Company through August 31, 2006 has only been selling at tradeshows and in malls. On August 31, 2005, the Company purchased the inventory and executed a sublease agreement with two small retail stores in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona. The Company operates on a May 31 fiscal year end. These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES The relevant accounting policies and procedures are listed below. Restatement of Financials These statements have been adjusted to reflect the restatement of the Company’s May 31, 2006 and 2005 audited financial statements. Please refer to the restated financials for May 21, 1006 and 2005 for details. The Balance Sheet and Statement of Stockholders’ Equity for the current three month period ended May 31, 2006 has been restated reflect the increase in Paid in Capital of $14,141 to eliminate the $14,141 accumulated foreign currency translation and the Statement of Operations and Cash flow statements have been rested to reflect a $848 increase in G & A expense improperly previously recorded as paid in capital. Accounting Basis The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. Cash and Cash Equivalents Cash and cash equivalents consist of cash and deposits in transit. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 7 Translation of Currency The company’s headquarters were in Canada through May 31, 2006 and maintained its financial records in $CDN. For the sake of reporting the Balance Sheet, amounts were converted to United States dollars using the exchange rate at the end of each period. Income statement amounts were converted using an average rate for the period resulting in a translation gain or loss for each period shown. On June 1, 2006 the Company relocated its headquarters to Phoenix, Arizona and established its accounts in U.S. Banks and adopted the U.S. Dollar as its functional currency. The company has eliminated its accumulated adjustment for foreign currency translation to contributed capital. Inventory The company inventories finished products it has purchased for resale. Revenue Recognition and Accounts Receivable All the sales for the Company are on a point of sale/cash and carry basis. The Company does not carry receivables for any sales. All sales are final. Revenue is recognized when a sale is made. No warranties are expressed or offered on any goods except that of the manufacturer, which they support directly. Advertising Expense Advertising, promotion and marketing costs are expensed as incurred. Advertising expense for the period ended August 31, 2006 and May 31, 2006 was $5,302 and $4,327 respectively. Income Taxes The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. Equipment Equipment is stated at cost. Depreciation is computed using the straight-line method over the assets useful lives, which are 5 year to 7 years. Maintenance and repairs are charged to expense as incurred. 31-Aug-06 31-May-06 Equipment $ 27,050 $ 32,387 Accumulated Depreciation (4,236 ) (3,582 ) Equipment - Net $ 22,814 $ 28,805 Vehicle $ 23,906 $ 24,041 Accumulated Depreciation (10,749 ) (9,736 ) Vehicle - Net $ 13,157 $ 14,305 Network Infrastructure $ 54,100 $ 52,028 Accumulated Depreciation (10,822 ) (8,265 ) Network Infrastructure - Net $ 43,278 $ 43,763 8 The difference in the value of the vehicle is reflective of the change in the foreign currency rate Earnings per Share (EPS) The basic earnings (loss) per share are calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares during the year. The diluted earnings (loss) per share are calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted as of the first of the year for any potentially dilutive debt or equity. The Company has not issued any options or warrants since inception, or other dilutive securities. The numerators and denominators used in the computations of basic and diluted EPS are presented in the following table: August 31, Numerators for Basic and Diluted EPS 2006 2005 Net income/(loss) to common shareholders $ (33,063 ) $ (150,664 ) Denominators for Basic and Diluted EPS Weighted average of shares outstanding 17,882,761 17,100,722 Basic and Diluted Earnings/(Loss) Per Share $ (0.00 ) $ (0.01 ) NOTE 3.STOCKHOLDERS’ EQUITY Common Stock The Company is authorized 50,000,000 common shares with a $0.0001 par value. Year Ended May 31, 2004 At inception the Company Issued 51,000,000 million shares to the founder for an investment of $5,100. After year end the founder returned and the Company cancelled 41,000,000 common shares leaving a net of 10,000,00 for the founder. During the year ended May 31, 2004 cash deposits on private placement stock subscriptions in the amount of $89,264 were received the stock was not issued until July 8, 2004. 9 Year Ended May 31, 2005 On July 8, 2004, the Company issued 666,667 common shares in a private placement at $0.15 per share for a total of $100,000 cash less $89,264 deposits previously received. On August 1, 2004, the Company issued 5,300,000 common shares under a previously committed Regulation D 504 offering and raised $5,000. These funds were used to pay legal fees. On August 1, 2004, the Company received and cancelled 41,000,000 common shares from its founder. On April 30, 2005, the Company issued 38,592 common shares for consulting services valued at $13,507 or $0.35 per share. On May 31, 2005, the Company issued 746,407 common shares at $0.15 per share in a private placement and received $28,578 cash and $83,427 subscriptions Receivable. Year Ended May 31, 2006 On July 15, 2005, the Company issued 291,400 common shares at $0.15 per share in a private placement for cash in the amount of $43,710. Between August 15 and August 30, 2005 the Company issued 420,000 common shares at $0.25 per share in a private placement for cash in the amount of $105,000. During the period ended May 31, 2006, the Company issued 310,000 common shares at $0.10 per share for director and consulting services valued at $31,000. On December 1, 2005 the Company issued 275,920 common shares at $0.25 per share in a private placement for $68,980 cash. On February 20, 2006 the Company issued 20,000 common shares at $0.50 per share in a private placement for $10,000 cash. On February 28, 2006 the Company received and cancelled 200,000 common shares that were issued in error. On August 30, 2006 the Company issued 20,000 con shares in a private placement for $10,000. NOTE 4.NOTES PAYABLE Following are the notes payable as of August 31, 2006 and May 31, 2006. The Current portion of vehicle loan is estimated using the $CDN payment times the 2006 average exchange rate to $US: 31-Aug-06 31-May-06 Installment note on vehicle, $537 ($CDN) payment for 60 months, Annual interest rate at 7.39% $ 16,992 $ 18,553 Less: Current Portion (5,739 ) (5,484 ) Long-Term Portion 11,253 14,253 Demand note, non-interest, Shareholder 62,083 28,673 Notes Payable $ 73,336 $ 41,742 10 NOTE 5.PROVISION FOR INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards NO. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. Deferred tax assets and liabilities are recorded based on the differences between the financial statement and tax bases of assets and liabilities and the tax rates in effect when these differences are expected to reverse. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The total deferred tax asset is $97,146, as of May 31, 2006, which is calculated by multiplying a 22% estimated tax rate by the cumulative NOL of $441,572. The total valuation allowance is a comparable $97,146. The provision for income taxes is comprised of the net changes in deferred taxes less the valuation account plus the current taxes payable as shown in the chart below. May 31, 2006 2005 Net changes in Deferred Tax Benefit $ 78,864 $ 12,967 Valuation account (78,864 ) (12,967 ) Current Taxes Payable 0 0 Net Provision for Income Taxes $ 0 $ 0 Below is a chart showing the estimated federal net operating losses and the years in which they will expire. Year Amount Expiration 2004 $ 24,158 2024 2005 58,941 2025 2006 358,473 2026 Total $ 441,572 NOTE 6.OPERATING LEASES AND OTHER COMMITMENTS: The Company has two operating subleases for retail outlets located in the Arrowhead and Paradise Valley Malls in Phoenix, Arizona with aggregate monthly payment of $8,045 or $96,450 per year. The Arrowhead sub-lease expired in December 2006 and was subsequently renewed for a period of two years until December 2008 and Paradise Valley sub-lease expires in December 2008. The numbers shown below assume that the company will be able to renew its lease or sublease and continue to operate these facilities at the current rate: Year 1 Year 2 Year 3 Year 4 Year 5 Retail Outlets $ 96,450 $ 96,450 $ 96,450 $ 96,450 $ 96,450 NOTE 7. GOING CONCERN The accompanying financial statements have been prepared assuming that the company will continue as a going concern. The Company has accumulated a total loss of $441,572 since inception. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. Management continues to seek funding from its shareholders and other qualified investors to pursue its business plan of developing specialty retail products, purchasing retail stores in malls and developing product infomercials. NOTE 8. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS Below is a listing of the most recent accounting standards SFAS 150-154 and their effect on the Company. Statement No. 150Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity (Issued 5/03) This Statement establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. Statement No. 151Inventory Costs-an amendment of ARB No. 43, Chapter 4 (Issued 11/04) This statement amends the guidance in ARB No. 43, Chapter 4, Inventory Pricing, to clarify the accounting for abnormal amounts of idle facility expense, freight, handling costs, and wasted material (spoilage). Paragraph 5 of ARB 43, Chapter 4, previously stated that “…under some circumstances, items such as idle facility expense, excessive spoilage, double freight and re-handling costs may be so abnormal as to require treatment as current period charges….”
